             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

CARLA A. NIPPERT,                               )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )       Case No. CIV-18-1178-D
                                                )
ANDREW M. SAUL,                                 )
COMMISSION OF SOCIAL SECURITY                   )
                                                )
      Defendant.                                )


                                        ORDER

       Before the Court is Plaintiff’s action for judicial review of the Commissioner of

Social Security’s final decision that she was not “disabled” under the Social Security Act.

See 42 U.S.C. § § 405(g), 423(d) (1) (A). The Court referred the matter to Magistrate Judge

Suzanne Mitchell. Doc. No. 15. Accordingly, the Magistrate Judge filed a Report and

Recommendation. Doc. No. 22. The Report advised the parties of their right to object and

further advised that failure to do so would waive any rights to appellate review. Timely

objections were to be made no later than August 22, 2019. To date, neither party has filed

an objection or sought an extension of time to do so.

       The Court therefore ADOPTS the Report and Recommendations in its entirety. The

Commissioner’s decision is AFFIRMED. A judgment shall be issued forthwith.

       IT IS SO ORDERED this 27th day of August, 2019.
